      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALBERT WATSON,

                            Plaintiff,

              - against -                                             ORDER

 COMPAGNIE FINANCIÉRE RICHMONT                                   18 Civ. 547 (PGG)
 SA, and RICHEMONT NORTH AMERICA
 INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In this action, Plaintiff Albert Watson brings claims for copyright infringement

against Defendants Compagnie Financiére Richemont SA (“CFR”) and Richemont North

America Inc. (“RNA”). Plaintiff – a professional photographer – alleges that Defendants used

one of his photographs in an advertisement without his permission. Pending before the Court are

Plaintiff’s motion to file a second amended complaint (“SAC”) adding Richemont International

S.A. (“RI”) as a defendant (Pltf. Mot. Am. (Dkt. No. 67); Proposed SAC (Dkt. No. 68-1), and

Defendants’ motion to dismiss the Amended Complaint for failure to state a claim. (Dkt. No.

29)

               For the reasons stated below, this Court will grant in part and deny in part

Plaintiff’s motion to file the proposed SAC, and will grant in part and deny in part Defendants’

motion to dismiss.
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 2 of 23




                                        BACKGROUND

I.      FACTS 1

                Plaintiff is a professional photographer who resides in New York. (Proposed

SAC (Dkt. No. 68-1) ¶¶ 2, 6) The SAC alleges that he is “one of the world’s most successful

and prolific photographers” and has been named “one of the 20 most influential photographers of

all time.” (Id. ¶¶ 6, 9)

                Defendant CFR is a Swiss company with its principal place of business in

Geneva. It is “one of the world’s leading luxury goods groups.” (Id. ¶¶ 3, 19) Defendant RNA

is a Delaware corporation with its principal place of business in New York, New York, and is a

wholly-owned subsidiary of CFR. (Id. ¶¶ 5, 21) Cartier is one of the luxury good brands owned

by Defendants. (Id. ¶¶ 19, 22) RI is a wholly-owned subsidiary of CFR, which licenses the

Cartier brand to RI. (Id. ¶¶ 20, 23) RI is “responsible for [worldwide] production and marketing

of the Cartier brand,” while RNA is “responsible for the sale and marketing of the Cartier brand

in North America.” (Id. ¶¶ 24-25)

                This action concerns an image Plaintiff created in 1992 (the “Work”), depicting

“a photograph of a celebrity superimposed over a photograph of a leopard.” (Id. ¶ 10) The

Work was registered with the United States Copyright Office in 1994. (Id. ¶ 11) Plaintiff owns

all rights, title, and interest in the Work. (Id. ¶ 17) The proposed SAC alleges that



1
  The following facts are drawn from the proposed SAC and are presumed true for purposes of
resolving Plaintiff's motion to amend. See Gary Friedrich Enterprises, LLC v. Marvel
Enterprises, Inc., No. 08 Civ. 1533 (BSJ) (JCF), 2011 WL 1142916, at *4 (S.D.N.Y. Mar. 22,
2011); see also Kassner v. 2nd Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir. 2007).
“Because determinations of futility on a motion for leave to amend are subject to the same
standards as motions under Rule 12(b)(6), ‘[f]utility is generally adjudicated without resort to
any . . . evidence [outside the face of the complaint].’” Gary Friedrich Enterprises, LLC, 2011
WL 1142916, at *4 (quoting Wingate v. Gives, No. 05 Civ. 1872 (LAK) (DF), 2009 WL
424359, at *5 (S.D.N.Y. Feb. 13, 2009)).


                                                 2
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 3 of 23




       Plaintiff’s Work is famous and iconic, is a part of Plaintiff’s private collection and
       has never been used for commercial purposes. Plaintiff has sold single framed
       and signed versions of Plaintiff’s Work to collectors for as much as $100,000.
       Plaintiff has received and rejected numerous highly lucrative offers for use of
       Plaintiff’s Work for advertising campaigns. Plaintiff has consistently rejected any
       offers for use of Plaintiff’s Work for commercial purposes because such offers
       would diminish the exclusive nature of his works and thus ultimately destroy the
       value of Plaintiff’s Work and other works of Plaintiff that are not available for
       commercial purposes.

(Id. ¶¶ 12-15)

                 In August and September of 2016, Defendants sponsored the St. Moritz Arts

Masters art festival in St. Moritz, Switzerland. (Id. ¶¶ 27-28) Plaintiff allowed the festival to

reproduce the Work, along with his image and name, for display at the festival. 2 (Id. ¶¶ 30-31)

                 Defendants inquired about using the Work for a Cartier advertisement, but

“[t]hese requests were unambiguously rejected and Defendants were duly informed that

Plaintiff’s Work was not available for commercial use at any price.” (Id. ¶ 34) “Plaintiff did not

grant permission to anyone to use Plaintiff’s Work or Plaintiff’s name and likeness for any

purpose other than the [a]rt [f]estival.” (Id. ¶ 33)

                 “Without receiving any authorization, consent or approval from Plaintiff,

Defendants CFR, RI and RNA copied Plaintiff’s Work and reproduced and published Plaintiff’s

Work in print advertisements [(the “Advertisement”)] for Defendants.” (Id. ¶ 35) The

Advertisement – which featured the Work, Plaintiff’s name and image, and the Cartier logo –

appeared on the back cover of Ideabooks magazine “from February 2017 through the summer of

2017.” (Id. ¶¶ 37-39)




2
  In connection with the festival, Defendant CFR produced about ten posters of the Work
without Plaintiff’s permission. (Id. ¶ 32) “Plaintiff was upset about CFR’s actions, but given the
limited quantity and the low resolution of the posters, Plaintiff reluctantly agreed to sign a few
posters to be given to attendees as prizes.” (Id.)


                                                  3
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 4 of 23




               “Ideabooks is a globally recognized and very prominent publication in [a]rt and

[p]hotography,” and “issues bearing the [Advertisement] were circulated throughout the world,”

including the United States. (Id. ¶¶ 40, 42) For example, issues containing the Advertisement

were circulated and distributed in New York, including through the Rizzoli bookstore in

Manhattan on May 13 and 14, 2017. (Id. ¶¶ 43-44) Moreover, digital copies of Ideabook with

the Advertisement were e-mailed to readers in the United States, and were uploaded to the

internet and made available for download by readers in the United States. (Id. ¶¶ 45-46) The

SAC alleges that Plaintiff demanded that Defendants cease and desist use of the Work, and that

Defendants admit that they used the Work without Plaintiff’s permission. (Id. ¶¶ 47-48)

II.    PROCEDURAL HISTORY

               The Complaint was filed on January 22, 2018. The Amended Complaint was

filed on May 31, 2018, and raises claims for (1) copyright infringement and (2) violation of

Sections 50 and 51 of the New York Civil Rights Law. (Dkt. Nos. 1, 23)

               On September 28, 2018, Defendants CFR and RNA moved to dismiss for failure

to state a claim, while CFR moved to dismiss for lack of personal jurisdiction. (Def. Mot. (Dkt.

No. 29))

               On September 30, 2019, this Court denied without prejudice CFR’s motion to

dismiss for lack of personal jurisdiction, and directed the parties to conduct jurisdictional

discovery for thirty days. (Sept. 30, 2019 Order (Dkt. No. 41) at 1) 3 As to Defendants’ motion

to dismiss for failure to state a claim, this Court requested supplemental briefing regarding the

issues of contributory copyright infringement and the New York Civil Rights Law. (Id. at 2)




3
 All references to page numbers in this Order are as reflected in this District’s Electronic Case
Files (“ECF”) system.


                                                  4
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 5 of 23




The supplemental briefing was fully submitted on November 4, 2019. (Def. MTD Supp. Br.

(Dkt. No. 43); Pltf. MTD Supp. Br. (Dkt. No. 46))

               On December 9, 2019, the parties submitted a joint letter summarizing the results

of jurisdictional discovery. CFR sought to renew its motion to dismiss for lack of personal

jurisdiction. (Dec. 9, 2019 Joint Ltr. (Dkt. No. 61) at 3)

               In a December 5, 2019 letter, Plaintiff sought leave to file a motion to amend

(Pltf. Dec. 5, 2019 Ltr. (Dkt. No. 58)), for which this Court issued a briefing schedule on

December 23, 2019. (Dkt. No. 64)

                                           DISCUSSION

I.     LEGAL STANDARDS

       A.      Motion to Amend Standard

               Under Fed. R. Civ. P. 15(a), district courts “ha[ve] broad discretion in

determining whether to grant leave to amend,” Gurary v. Winehouse, 235 F.3d 793, 801 (2d Cir.

2000), and generally “leave to amend should be freely granted when ‘justice so requires.’”

Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999) (quoting Fed. R. Civ. P. 15(a));

Rachman Bag Co. v. Liberty Mut. Ins. Co., 46 F.3d 230, 234 (2d Cir. 1995) (“The Supreme

Court has emphasized that amendment should normally be permitted, and has stated that refusal

to grant leave without justification is ‘inconsistent with the spirit of the Federal Rules.’” (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962))).

               “When a proposed amendment seeks to add an additional party, Federal Rule of

Civil Procedure 21, which allows for the addition of a new party ‘at any time, on just terms,’ is

also implicated.” Raji v. Societe Generale Americas Sec. LLC, No. 15 CIV. 1144 (AT), 2016

WL 354033, at *2 (S.D.N.Y. Jan. 21, 2016) (quoting Fed. R. Civ. P. 21). “Although Rule 21,

and not Rule 15(a), normally governs the addition of new parties to an action[,] . . . the showing


                                                  5
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 6 of 23




necessary under Rule 21 is the same as that required under Rule 15(a).” Id. (internal quotation

marks and citations omitted).

               A court may properly deny leave to amend in cases of “‘undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of the allowance of the

amendment, futility of amendment, etc.’” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d

Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “‘Where it appears that granting

leave to amend [would be futile or] is unlikely to be productive[,] . . . it is not an abuse of

discretion to deny leave to amend.’” See Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243,

258 (2d Cir. 2002) (quoting Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993));

Selvam v. Experian Info. Sols., Inc., No. 13 Civ. 6078 (DLI) (JO), 2015 WL 1034891, at *4

(E.D.N.Y. Mar. 10, 2015) (denying leave to amend after granting motion to dismiss because

“[t]he [amended] complaint gives no indication that Plaintiff has a colorable claim ... and

Plaintiff has already had one opportunity to amend the complaint”); Murdaugh v. City of N.Y.,

No. 10 Civ. 7218(HB), 2011 WL 1991450, at *2 (S.D.N.Y. May 19, 2011) (“Although . . . leave

to amend complaints should be ‘freely given,’ leave to amend need not be granted where the

proposed amendment is futile.” (citations omitted)).

               “[A] party opposing a motion to amend . . . bears the burden of establishing that

an amendment would be futile.” Bonsey v. Kates, No. 13 Civ. 2708 (RWS), 2013 WL 4494678,

at *8 (S.D.N.Y. Aug. 21, 2013) (citing Blaskiewicz v. Cty. of Suffolk, 29 F. Supp. 2d 134, 137-

38 (E.D.N.Y. 1998)). “Ordinarily, leave to amend may be denied on the basis of futility if the

proposed claim would not withstand a Rule 12(b)(6) motion to dismiss.” Summit Health, Inc. v.

APS Healthcare Bethesda, Inc., 993 F. Supp. 2d 379, 403 (S.D.N.Y. 2014), aff'd sub nom. APEX




                                                   6
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 7 of 23




Employee Wellness Servs., Inc. v. APS Healthcare Bethesda, Inc., 725 F. App'x 4 (2d Cir. 2018)

(citing Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.

2002)).

          B.    Motion to Dismiss Standard

                “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“In considering a motion to dismiss . . . the court is to accept as true all facts alleged in the

complaint,” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing

Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),

and must “draw all reasonable inferences in favor of the plaintiff.” Id. (citing Fernandez v.

Chertoff, 471 F.3d 45, 51 (2d Cir. 2006)).

                A complaint is inadequately pled “if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and

does not provide factual allegations sufficient “to give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Northeast, Inc.,

507 F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555).

II.       ANALYSIS

          A.    Undue Delay

                Defendants argue that “Plaintiff’s proposed amendment to add [RI] is [] the

product of two years of undue delay – since Plaintiff could have and should have named [RI] as a

defendant in 2018 if Plaintiff truly had grounds to do so.” (Def. MTA Opp. Br. (Dkt. No. 71) at

18) Further, “the organizational chart produced by Defendants in jurisdictional discovery is just




                                                   7
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 8 of 23




an organizational chart. It contains no information pertinent to naming [RI] as a defendant, and

[RI] is and always was publicly identifiable as a wholly-owned subsidiary of CFR.” (Id.)

               Plaintiff claims that he “sought leave to amend immediately upon receiving

jurisdictional discovery.” (Pltf. MTA Br. (Dkt. No. 69) at 13)

               The record reflects that at the May 10, 2018 initial pretrial conference, Plaintiff

gave notice that he intended to amend, stating that “one of the [Defendants’] allegations is that

we sued the wrong defendant, and at some point in time, we’re going to plead to amend [adding

the defendant] that now we know is the proper one.” (May 10, 2018 Tr. (Dkt. No. 35) at 4-5)

Plaintiff proposed that jurisdictional discovery proceed first, with Plaintiff’s motion to amend

filed after. (Id. at 5) Defense counsel responded, “I’m in agreement. I think he had already

conceded that he was planning to amend, and obviously we don’t have an issue with that. He has

a right.” (Id.) Defense counsel argued, however, that this Court should first resolve the

“threshold question of the validity of the claims before [any discovery was conducted].” (Id. at

7) Plaintiff therefore filed the Amended Complaint on May 31, 2018, without the benefit of

jurisdictional discovery, and Defendants’ motion to dismiss was briefed in subsequent months.

               Defendants agree that the organizational chart (Susmane Decl., Ex. B (Dkt. No.

68-2) at 2) was not available to Plaintiff until jurisdictional discovery. (Def. MTA Opp. Br.

(Dkt. No. 71) at 20-21) They argue, however, that because RI is publicly known as a subsidiary

of CFR, Plaintiff should have named RI in the Complaint or Amended Complaint.

               The Court concludes that the organizational chart produced to Plaintiff in

jurisdictional discovery provides significant additional information concerning RI’s status as an

operating subsidiary of CFR. Given the liberal standard that applies to motions to amend,

Defendants’ resistance to jurisdictional discovery prior to filing their motion to dismiss, and the




                                                 8
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 9 of 23




additional information from the organizational chart, the Court concludes that Plaintiff did not

unduly delay in seeking permission to add RI as a defendant. 4

       B.      Prejudice or Bad Faith

               Defendants argue that the “lengthy period of unexplained delay is more than

enough to show undue prejudice.” (Def. MTA Opp. Br. (Dkt. No. 71) at 19) According to

Defendants, “Plaintiff has uncovered no new facts pointing to [RI]’s involvement in the alleged

underlying infringement,” and Plaintiff’s “attempt to expand the case to add [RI] is being made

in bad faith solely to prevent a ruling on Defendants’ already-pending motion to dismiss.” (Id. at

21)

               As discussed above, there has been no undue delay. Moreover, Defendants have

not identified any unfair prejudice resulting from the alleged delay. Nor have Defendants shown

that Plaintiff’s use of the limited information he received in jurisdictional discovery constitutes

evidence of bad faith. RI is in fact a wholly-owned subsidiary of CFR. See Topps Co., Inc., v.

Cadbury Stani, S.A.I.C., No. 99 Civ. 9437 (CSH) (GWG), 2002 WL 31014833, at *2 (S.D.N.Y.

2002) (“any prejudice is mitigated somewhat by the fact that the new party that is proposed to be

added is the corporate parent of [an existing defendant]”).

               Defendants also cite “Plaintiff’s inconsistent representations to this Court about

the value of what he received during jurisdictional discovery.” (Def. MTA Opp. Br. (Dkt. No.

71) at 22) In letters to the Court, Plaintiff represents that he did not “receive any meaningful

jurisdictional discovery” (Dec. 4, 2019 Pltf. Ltr. (Dkt. No. 55) at 1), and that Defendants only



4
  Plaintiff also alleges in the proposed SAC that Monte Shadow is an RI employee who was
involved in the alleged infringement. (See Proposed SAC (Dkt. No. 68-1) ¶ 36) Defendants do
not contend that Plaintiff had knowledge of Shadow or his employment by RI prior to
jurisdictional discovery.



                                                  9
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 10 of 23




produced “a single page responsive to Plaintiff’s [jurisdictional] discovery requests,” that being

the organizational chart. (Dec. 9, 2019 Pltf. Ltr. (Dkt. No. 61) at 1) Although Plaintiff appears

to have been dissatisfied with the jurisdictional discovery produced by Defendants, the

evidentiary value of the organizational chart speaks for itself.

                 The Court concludes that Defendants have not shown bad faith or unfair prejudice

if leave to amend is granted.

       C.        Futility

                 The proposed SAC pleads copyright infringement and violations of Sections 50

and 51 of the New York Civil Rights Law. Defendants argue that adding RI as a defendant on

these claims would be futile, because Plaintiff’s claims are defective as to both RI and

Defendants. (Def. MTA Opp. Br. (Dkt. No. 71) at 12-17)

                 1.     Copyright Infringement

                 Plaintiff claims that RI is liable for direct, contributory, and vicarious

infringement of his copyright. (Proposed SAC (Dkt. No. 68-1) ¶¶ 80-82)

                 Defendants argue that Plaintiff fails to state a claim against RI, because “all of the

allegedly infringing conduct took place outside of the United States.” (Def. MTA Opp. Br. (Dkt.

No. 71) at 13)

                 “To establish copyright infringement, ‘two elements must be proven: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.’” Williams v. Crichton, 84 F.3d 581, 587 (2d Cir. 1996) (quoting Feist Publ’ns, Inc. v.

Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).

       To demonstrate unauthorized copying, the plaintiff must first show that his work
       was actually copied; second he must establish substantial similarity or that the
       copying amounts to an improper or unlawful appropriation, i.e., (i) that it was
       protected expression in the earlier work that was copied and (ii) that the amount
       that was copied is more than de minimis.


                                                   10
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 11 of 23




Tufenkian Import/Export Ventures, Inc. v. Einstein Moomjy, Inc., 338 F.3d 127, 131 (2d Cir.

2003) (internal quotation marks and citation omitted). “Thus, as an initial matter, a plaintiff must

show that the defendant ‘actually copied’ [plaintiff’s] work.” Gal v. Viacom Int’l, Inc., 518 F.

Supp. 2d 526, 536-37 (S.D.N.Y. 2007).

               “It is well established that copyright laws generally do not have extraterritorial

application. There is an exception – when the type of infringement permits further reproduction

abroad – such as the unauthorized manufacture of copyrighted material in the United States.”

Update Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 73 (2d Cir. 1988). This exception is known

as the “predicate act exception.” See Levitin v. Sony Music Entm’t, 101 F. Supp. 3d 376, 385

(S.D.N.Y. 2015). Where all of a defendant’s allegedly infringing conduct occurred outside of

the United States, however, that defendant may not be found liable for direct copyright

infringement. Well-Made Toy Mfg. Corp. v. Lotus Onda Indus. Co., Ltd., No. 00 Civ.

9605(DFE), 2002 WL 72930, *1 (S.D.N.Y. 2002) (holding that a defendant who had

manufactured infringing goods abroad and committed no infringing acts in the United States

could not be liable for direct copyright infringement, despite selling those goods to a third party

that imported them into the United States); see also Roberts v. Keith, No. 04 CV 10079(LAP),

2009 WL 3572962 (S.D.N.Y 2009) (holding that defendants who assisted in the release of an

infringing album in Europe were not liable for direct copyright infringement where a third-party

released the album in the United States).

               As an initial matter, it is undisputed that Plaintiff sufficiently alleges ownership

and copying, the two elements of a copyright infringement claim. The proposed SAC alleges

that the Work is registered with the United States Copyright Office and that Plaintiff owns all

rights therein, and that Defendants copied the entirety of the Work for use in the Advertisement




                                                 11
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 12 of 23




without Plaintiff’s permission. (Proposed SAC (Dkt. No. 68-1) ¶¶ 11, 30, 35; Def. MTD Br.

(Dkt. No. 30) at 14-18)

               Defendants argue, however, that the proposed SAC does not allege that RI and the

other Defendants’ infringing conduct took place in the United States. 5 According to Defendants,

the proposed SAC alleges that Defendants created the Advertisement, but it does not allege that

Defendant’s creation of the Advertisement took place in the United States. Similarly, the

proposed SAC alleges that the Advertisement was published and distributed in the United States,

but it does not allege that Defendants were responsible for the claimed publication and

distribution. Because the Copyright Act does not apply extraterritorially, Defendants contend

that Plaintiff’s copyright infringement claims are defective, and that Plaintiff’s request to add RI

as a defendant is futile. (Def. MTA Opp. Br. (Dkt. No. 71) at 14)

                       a.      Whether Plaintiff’s Direct Copyright
                               Infringement Claim is Futile

               The proposed SAC does not allege that RI created the Advertisement – or placed

it in Ideabooks – in the United States. And given the international character of the SAC’s

allegations – for example, that Defendant CFR is a Swiss company, and that the Work was first

used by Defendants at an art festival in Switzerland – this Court cannot reasonably infer that

these actions took place in the United States.

               The proposed SAC likewise does not adequately allege that RI is responsible for

publishing and distributing Ideabooks in the United States. The proposed SAC uses the passive



5
  In support of this argument, Defendants have submitted declarations stating, inter alia, that
Ideabooks is an Italian magazine, and that the Advertisement was created in Switzerland. (Def.
Br. (Dkt. No. 30) at 16; Marigotta Decl. (Dkt. Nos. 31-2, 31-3)) For purposes of resolving
Plaintiff’s motion to amend, however, this Court can only consider the proposed SAC’s
allegations, any attached documents, and documents that are integral to the SAC’s claims or that
are incorporated by reference. Gary Friedrich Enterprises, LLC, 2011 WL 1142916, at *4.


                                                 12
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 13 of 23




voice in connection with the publication and distribution of Ideabooks – for example, Plaintiff

alleges that “Ideabooks issues bearing the [Advertisement] were circulated and distributed . . .

[in] the United States.” (Proposed SAC (Dkt. No. 68-1) ¶ 43) Such allegations evade the

question of who is responsible for publication and distribution of the Advertisement in the United

States. (See id. ¶¶ 42-46) At other points in the SAC, Plaintiff alleges – in conclusory fashion –

that the Advertisement was “published by Defendants throughout the world, including New York

and the United States.” (Id. ¶ 63; see also id. ¶¶ 35, 89) Such “‘naked assertions’ devoid of

‘further factual enhancement’” are insufficient to state a claim for relief. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557); Energy Intelligence Grp., Inc. v. Jefferies, LLC, 101 F.

Supp. 3d 332, 342 (S.D.N.Y. 2015) (plaintiff “must allege ‘by what acts . . . the defendant

infringed the copyright’” (quoting Kelly v. L.L. Cool J., 145 F.R.D. 32, 36, n. 3 (S.D.N.Y.1992))

(alteration in original)). To the extent that Plaintiff claims that RI and the other Defendants are

responsible for the publication and distribution of a third-party magazine, no such inference can

reasonably be drawn from the SAC’s allegations.

               The Court concludes that the proposed SAC does not adequately allege that RI –

or any of the other Defendants – engaged in infringing activity in the United States. Where a

“[c]omplaint falls short of making any clear allegations that [the defendant] engaged in

infringing activity in the United States,” it does not state a claim for direct copyright

infringement. 6 Roberts v. Keith, No. 04 CV 10079 (LAP), 2009 WL 3572962, at *4 (S.D.N.Y.



6
  Citing Spanski Enters. v. Telewizja Polska, S.A., 883 F.3d 904 (D.C. Cir. 2018) and United
Feature Syndicate, Inc. v. Miller Features Syndicate, Inc., 216 F. Supp. 2d 198 (S.D.N.Y. 2002),
Plaintiff argues that “an infringement that originates abroad but terminates in the United States
constitutes a domestic Copyright Act violation.” (Pltf. MTA Reply Br. (Dkt. No. 70) at 9) In
each case, however, the foreign defendant uploaded copyrighted material to its website without
the owner’s permission, and allowed United States residents to download that material. Spanksi
Enters., 883 F.3d at 906; United Feature Syndicate, Inc, 216 F. Supp. 2d at 203. Accordingly, the


                                                  13
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 14 of 23




Oct. 23, 2009). The proposed SAC’s direct copyright claim against RI is therefore futile.

                      b.      Whether Plaintiff’s Contributory
                              Copyright Infringement Claim is Futile

               Plaintiff seeks to add a claim for contributory infringement against RI. (Proposed

SAC (Dkt. No. 68-1) ¶ 81)

               Defendants argue that Plaintiff’s “allegations all sound in a theory of direct

infringement,” and that “there are no allegations accusing any third party of direct infringement

of Plaintiff’s copyrighted work, [and] no allegations that Defendants had knowledge of this

unidentified and unknown third party’s alleged infringement, . . . [or] that Defendants

encouraged or assisted the unknown third party’s direct infringement.” (Def. Supp. MTD Br.

(Dkt. No. 43) at 5)

       [A] defendant can be liable for contributory infringement [under the Copyright
       Act], even for acts committed outside the United States, by inducing or
       contributing to another’s infringement occurring in the United States by supplying


defendants were themselves responsible for the distribution of the copyrighted material in the
United States.
In Noble v. Great Brands of Europe, Inc., 949 F. Supp. 183 (S.D.N.Y. 1996), also cited by
Plaintiff, the domestic defendants used plaintiff’s photograph in a domestic advertising campaign
with plaintiff’s permission, and in a foreign advertising campaign without plaintiff’s permission.
Id. at 184. In that case, the court did not consider whether the infringement claim constituted an
extraterritorial application of the Copyright Act; it appears that the predicate act exception was
applicable, because defendants’ operations were located in New York. See Fun-Damental Too,
Ltd. v. Gemmy Indus. Corp., No. 96 CIV. 1103 (MBM), 1996 WL 724734, at *4 (S.D.N.Y. Dec.
17, 1996) (“Where an individual commits an act of infringement in the United States that permits
further reproduction outside the United States – such as when an individual makes unauthorized
copies of copyrighted material and then sends them out of the country – a court may assert
jurisdiction over those foreign acts and a plaintiff may recover damages for the infringing acts
that took place extraterritorially.”)

Plaintiff argues that the Noble court held that “by simply seeking ‘damages for the alleged
infringement as well as an injunction against future infringements, [plaintiff’s] complaint on its
face asserts a claim arising under the Copyright Act.’” (Pltf. MTD Opp. Br. (Dkt. No. 37) at 15
(quoting Noble, 949 F. Supp. at 186)) This is a mischaracterization of Noble’s holding. While
the Noble court concluded that plaintiff stated a claim under the Copyright Act, it did not address
the issue of extraterritorial application of the Copyright Act.


                                                14
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 15 of 23




       such other person with the instruments for committing the infringement, provided
       the defendant knew or should have known that the other would or could
       reasonably be expected to commit the infringement.

Blue Ribbon Pet Prods., Inc. v. Rolf C. Hagen (USA) Corp., 66 F. Supp. 2d 454 (E.D.N.Y.

1999). “[T]he Supreme Court has strongly signaled its intent to use the doctrine of contributory

infringement, not direct infringement, to ‘identify[ ] the circumstances in which it is just to hold

one individual accountable for the actions of another.’” Cartoon Network LP, LLLP v. CSC

Holdings, Inc., 536 F.3d 121, 133 (2d Cir. 2008) (quoting Sony Corp. of America v. Universal

City Studios, Inc., 464 U.S. 417, 435 (1984)) (second alteration in original).

               “‘To establish a claim for contributory copyright infringement, a plaintiff must

allege that the defendant “with knowledge of the infringing activity, induced, caused, or

materially contributed to the infringing conduct of another.”’” BWP Media USA Inc. v.

Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 356 (S.D.N.Y. 2014) (quoting Wolk v. Kodak

Imaging Network, Inc., 840 F.Supp.2d 724, 750 (S.D.N.Y.2012) (quoting Gershwin Publ’g

Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971))). “The knowledge

standard is an objective one; contributory infringement liability is imposed on persons who

‘know or have reason to know’ of the direct infringement.” Arista Records, LLC v. Doe 3, 604

F.3d 110, 118 (2d Cir. 2010) (quoting A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1020

(9th Cir. 2001)) (emphasis omitted).

               Here, the proposed SAC states a claim for contributory infringement against RI,

because the SAC alleges that RI caused Ideabooks – or the entity that publishes and distributes

Ideabooks – to run the Advertisement that infringes on Plaintiff’s copyright. 7 (Proposed SAC


7
  Defendants contend that Plaintiff’s arguments concerning “contributory and vicarious
infringement . . . should be stricken as procedurally improper,” because they were not explicitly
discussed in Plaintiff’s pre-motion letter. (Def. MTA Opp. Br. (Dkt. No. 71) at 15 n.4) This
argument has no merit. As an initial matter, this Court’s individual rules do not require that a


                                                 15
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 16 of 23




(Dkt. No. 68-1) ¶¶ 35, 39, 63) The proposed SAC further alleges that Ideabooks is a “globally

recognized” magazine, and that RI and the other Defendants “should have reasonably expected

that their use of Plaintiff’s Work to advertise Cartier and Cartier Art on the back cover of a

globally known magazine that is read widely by art collectors[] would have consequences in

New York[.]” (Id. ¶¶ 40, 79)

               The Court concludes that the SAC’s allegations are sufficient to demonstrate that

RI knew or should have known that the Advertisement would appear in the United States. 8

Accordingly, Plaintiff’s motion to amend is not futile as to the proposed contributory

infringement claim.

                       c.      Whether Plaintiff’s Vicarious Copyright
                               Infringement Claim is Futile

               Plaintiff seeks to add a claim for vicarious infringement against RI. (Proposed

SAC (Dkt. No. 68-1) ¶ 82) Defendants do not contest the merits of this claim, but instead argue

that it is procedurally improper, because Plaintiff did not address vicarious infringement in his

pre-motion letter. (Def. MTA Opp. Br. (Dkt. No. 71) at 15 n.4) As discussed above, that

argument is not persuasive.

               “[V]icarious liability rests not on the defendant’s relationship to the direct

infringement but rather on the defendant’s relationship to the direct infringer. Vicarious liability


pre-motion letter describe every argument that will be made in a proposed motion. Moreover,
there is no valid claim of a lack of notice. Plaintiff’s contributory and vicarious infringement
claims are apparent from the Amended Complaint’s allegations. And Plaintiff made clear in his
supplemental briefing that he was alleging contributory and vicarious infringement. (Pltf. Supp.
MTD Br. (Dkt. No. 46) at 6-10) Defendants thus had a full and fair opportunity to respond to
Plaintiff’s contributory and vicarious infringement arguments.
8
  The cases cited by Defendants (Def. Supp MTD Br. (Dkt. No. 43) at 5) are not to the contrary.
See Gym Door Repairs, Inc. v. Young Equip. Sales, Inc., 206 F. Supp. 3d 869, 897-900
(S.D.N.Y. 2016) (granting motion to dismiss contributory claim without addressing
extraterritoriality); Brought to Life Music, Inc. v. MCA Records, Inc., 65 U.S.P.Q.2d 1954,
1956-57 (S.D.N.Y. 2003) (same).


                                                 16
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 17 of 23




may exist ‘[w]hen the right and ability to supervise coalesce with an obvious and direct financial

interest in the exploitation of copyrighted materials[,] . . . even in the absence of actual

knowledge that the copyright monopoly is being impaired. . . .’” Ez-Tixz, Inc. v. Hit-Tix, Inc.,

919 F. Supp. 728, 732-33 (S.D.N.Y. 1996) (quoting Shapiro, Bernstein & Co. v. H.L. Green Co.,

316 F.2d 304, 307 (2d Cir. 1963) (second, fourth, and fifth alterations in original). “[T]o state a

claim for vicarious infringement, a plaintiff need only allege that a defendant has declined to

exercise the right and ability to supervise or control the infringing activity and enjoys a direct

financial benefit from the infringing activity.” Rams v. Def Jam Recordings, Inc., 202 F. Supp.

3d 376, 385 (S.D.N.Y. 2016) (citations omitted).

                Here, Plaintiff alleges that RI and the other Defendants “created the

[Advertisement]”; “had both a legal right to stop or limit the directly infringing conduct, as well

as the practical ability to do so”; and “profited from [the Advertisement] while declining to

exercise a right to stop or limit it.” (Proposed SAC (Dkt. No. 68-1) ¶¶ 50, 56, 57) These

allegations suffice. 9

                The Court also notes that a claim for vicarious infringement is readily discernible

in the Amended Complaint. There, Plaintiff alleged that Defendants “copied Plaintiff’s Work

and reproduced and published Plaintiff’s Work in print advertisements for Defendants,” and that

the Advertisement “appeared on the full back cover of the Ideabooks magazine,” which is

“globally recognized” and “circulated throughout the world.” (Am. Cmplt. (Dkt. No. 23) ¶¶ 30-

34) It is obvious from these allegations that RI and the other Defendants derived a financial


9
  While there is no requirement of actual knowledge, see Ez-Tikz, 919 F. Supp. at 733), Plaintiff
also alleges that Defendants “had knowledge that the [Advertisement] would be distributed in the
United States and that distribution would constitute infringement,” and “directed, encouraged
and/or assisted Ideabooks in publishing the [Advertisement] for Cartier and Cartier Art.”
(Proposed SAC (Dkt. No. 68-1) ¶¶ 52, 58)



                                                  17
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 18 of 23




benefit from the Advertisement; that they had the right to control whether the Advertisement was

placed in Ideabooks; and that they did not exercise their right to stop the infringing conduct.

               The Court concludes that Plaintiff has stated a claim for vicarious infringement in

the proposed SAC. Accordingly, in seeking to add this claim, the motion to amend is not futile.

               2.      New York Civil Rights Law

               Plaintiff alleges that RI and the other Defendants have violated Sections 50 and

51 of the New York Civil Rights Law. (Proposed SAC (Dkt. No. 68-1) ¶¶ 84-90)

               Defendants argue that Plaintiff’s Civil Rights Law claims against RI and the other

defendants are futile, because (1) the proposed SAC does not allege actionable conduct in New

York; and (2) they are time-barred. (Def. MTA Opp. Br. (Dkt. No. 71) at 15-17)

               Under the New York Civil Rights Law,

       [a]ny person whose name, portrait, picture, or voice is used within this state for
       advertising purposes or for the purposes of trade without the written consent first
       obtained as above provided may maintain an equitable action in the supreme court
       of this state against the person, firm or corporation so using his name, portrait,
       picture or voice, to prevent and restrain the use thereof. . . .

N.Y. Civil Rights Law § 51. “To establish a violation of Section 51 of the New York Civil Rights

Law, [a plaintiff is] required to prove (1) the use of his name, portrait, or picture, (2) for purposes

of advertising or trade, (3) without consent, (4) within the state of New York” by the defendant.

Marshall v. Marshall, No. 12-1783-cv, 2012 WL 6013418 at *22-23 (2d Cir. 2012) (quoting Titan

Sports, Inc. v. Comics World Corp., 870 F.2d 85, 87 (2d Cir. 1989)). The statute of limitations

for such a claim is one year, with the claim accruing on the date the advertisement is first

published. N.Y. C.P.L.R. § 215(3).

               Here, the proposed SAC alleges that Defendants used (1) Plaintiff’s name and

image (2) in the Advertisement (3) without his consent (4) in the state of New York. (Proposed

SAC (Dkt. No. 68-1) ¶¶ 35, 38, 43-45, 85-87)


                                                  18
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 19 of 23




               Defendants argue, however, that the New York Civil Rights Law “requires that

Plaintiff’s ‘name, portrait, [or] picture’ be used by the Defendants ‘within this state.’” (Def.

MTA Opp. Br. (Dkt. No. 71) at 15 (quoting N.Y. Civil Rights Law § 51)) (emphasis added in

Def. MTA Opp. Br.) They go on to assert that “Plaintiff does not allege . . . that Defendants []

placed the Advertisement in Ideabooks in New York or that Defendants [] own, publish or

control the distribution of Ideabooks, which is, on its face, an Italian magazine published in

Italy.” (Id.) (emphasis in original) Defendants’ arguments are not consistent with the plain

language of the statute, which refers to “use[] within the state. . . .” and not to where conduct

leading up to that use occurs. N.Y. Civil Rights Law § 51. Defendants’ interpretation also

ignores the fact that Section 51 is not premised on notions of infringement, but rather on the right

to privacy and the right to control use of one’s own image, at least for commercial purposes.

               Defendants’ sole authority for their interpretation of Section 51 is Cuccioli v.

Jekyll & Hyde Neue Metropol Bremen Theater Produktion GmbH & Co., 150 F. Supp. 2d 566

(S.D.N.Y. 2001). In Cuccioli, the court held that “the offering of merchandise containing the

plaintiff's image on [a] German web site did not constitute a use of the image ‘within this state.’”

Id. at 576. After Cuccioli was decided, however, the Appellate Division, First Department found

that a plaintiff had adequately pleaded use in New York where she alleged that her “image on the

. . . Web site was indeed available for use on a ‘world wide basis,’ [and] necessarily was

concurrently available within New York State.” Molina v. Phoenix Sound Inc., 297 A.D.2d 595,

598 (1st Dept. 2002). Moreover, another court in this District has noted that Cuccioli “departs

from previous decisions in our district. . . .” Zoll v. Jordache Enterprises, Inc., No. 01 CIV 1339

CSH JCF, 2001 WL 1550943, at *2 n.1 (S.D.N.Y. Dec. 5, 2001). And more recently, the judge

who decided Cuccioli cited Molina in rejecting – in another case – the defendants’ argument that




                                                 19
      Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 20 of 23




“images attached to the complaint were published [on social media] by clubs outside of New

York and therefore cannot give rise to a claim under Sections 50 and 51.” Voronina v. Scores

Holding Co., Inc., No. 16-CV-2477 (LAK), 2017 WL 74731, at *1, *5 (S.D.N.Y. Jan. 5, 2017).

In sum, the New York Civil Rights Law requires unauthorized use of a plaintiff’s image in New

York for commercial purposes, which is what the proposed SAC pleads. It does not require

proof that Defendants were in New York when they placed the Advertisement. Such an

interpretation would entirely eviscerate the statute.

               Defendants also argue that Plaintiff’s Civil Rights Law claims against RI are

barred by the one-year statute of limitations, because the Advertisement was first published in

February 2017, and Plaintiff’s Civil Rights Law claims against RI do not relate back to the

January 22, 2018 Complaint. (Def. MTA Opp. Br. (Dkt. No. 71) at 17)

               Plaintiff contends, however, that the relation-back doctrine applies, because “RI

knew or should have known that, but for a mistake by the plaintiff as to the identity of the proper

parties, the action would have been brought against RI as well.” (Pltf. MTA Br. (Dkt. No. 69) at

15)

               “[U]nder New York law, an amended complaint relates back to the original

complaint where . . . the new party knew or should have known that, but for a mistake by the

plaintiff as to the identity of the proper parties, the action would have been brought against that

party as well.” Pape v. Bd. of Educ. of Wappingers Cent. Sch. Dist., 07-CV-8828 (KMK), 2009

WL 3151200, at *12 (S.D.N.Y. Sept. 29, 2009))

               While Defendants contend that RI was “‘publically identifiable’ . . . [such that] a

court ‘will not find that a mistake was made for relation-back purposes,’” this argument misses

the point. (Def. MTA Opp. Br. (Dkt. No. 71) at 17 (quoting Pape, 2009 WL 3151200, at *16))




                                                 20
       Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 21 of 23




In Pape, the court held that plaintiffs could not amend their complaint to add the school district’s

superintendent because his “identity and dates of service as Superintendent are a matter of public

record,” and per the official policy of the district’s Board of Education, he “was responsible for

the execution, administration and enforcement of all policies of the district.” Pape, 2009 WL

3151200, at *1, *15 (internal quotation marks and citation omitted). It was also clear in Pape

that plaintiffs “chose to name [a different defendant] . . . [so] there can be no claim of mistaken

identity.” Id. at *15 (emphasis in original).

                Here, by contrast, the record demonstrates that while RI’s status as a CFR

subsidiary was publicly known, its role in the organizational structure – and involvement in the

conduct at issue – was not known to Plaintiff when the Complaint was filed. These facts suffice

to show mistake.

                As to whether RI knew or should have known of the action, Plaintiff argues that

“RI is represented by the same counsel and [has] been aware of this action since its inception.

[Indeed,] CFR’s motion to dismiss is based largely on the argument that Plaintiff mistakenly

named CFR because it is a holding company with no operations.” (Pltf. Reply Br. (Dkt. No. 70)

at 8) These circumstances justify application of the relation-back doctrine.

                Accordingly, Plaintiff’s motion to amend the New York Civil Rights Law claims

to add RI as a defendant is not futile.

III.    MOTION TO DISMISS

                Defendants CFR and RNA have moved to dismiss the claims against them under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

                As discussed above in connection with Plaintiff’s direct copyright infringement

claim, such a claim may be brought here only against entities that are responsible for publishing

and distributing Ideabooks in the United States. Neither the Amended Complaint nor the


                                                  21
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 22 of 23




proposed SAC contains allegations showing that CFR and RNA are responsible for publishing or

distributing Ideabooks in the United States. Accordingly, the direct copyright infringement

claims against them will be dismissed.

               Defendants’ motion to dismiss Plaintiff’s contributory and vicarious copyright

infringement claims against CFR and RNA, and Civil Rights Law claims against CFR and RNA,

is denied for the reasons discussed above.

                                          CONCLUSION

               Plaintiff’s motion to amend is granted to the extent that Plaintiff may file a

Second Amended Complaint adding Richemont International S.A. as a defendant, and allege

contributory and vicarious copyright infringement claims, and New York Civil Rights Law

claims, against Richemont International S.A. The motion to amend is otherwise denied.

               Defendants’ motion to dismiss for failure to state a claim is granted as to the direct

copyright infringement claims against CFR and RNA, and otherwise denied.

               Plaintiff will file the Second Amended Complaint by August 31, 2020.

               A status conference in this matter will take place on September 10, 2020 at

11:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to participate, and to

enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

No later than September 7, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be




                                                 22
     Case 1:18-cv-00547-PGG-SLC Document 72 Filed 08/25/20 Page 23 of 23




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

               By August 31, 2020, the parties will submit a joint letter and proposed case

management plan. Plaintiff will address in the joint letter whether, in light of jurisdictional

discovery, he still intends to pursue claims as to Defendant CFR. In preparing the proposed case

management plan, the parties will consult the Court’s Individual Practices and model Case

Management Plan and Scheduling Order – both of which are available on this District’s website.

               The Clerk of Court is directed to terminate the motions (Dkt. Nos. 61, 67).

Dated: New York, New York
       August 25, 2020




                                                 23
